COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Kennard Law, P.C. v. Linda Patton

Appellate case number:   01-22-00305-CV

Trial court case number: 15-DCV-226125A

Trial court:             400th District Court of Fort Bend County

      On May 18, 2022, appellee, Linda Patton, filed “Appellee’s First Opposed Motion to
Dismiss and Motion for Damages & Sanctions.” Also, on May 23, 2022, appellee filed
“Appellee’s First Opposed Motion to Dismiss and Motion for Damages & Sanctions.” The
motions are denied.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: June 14, 2022